Plaintiff, Robert J. Bonser, brought this action to recover the value of a diamond ring and money which were lost or stolen out of his trousers pocket while he was a passenger in defendant’s sleeping car. Before retiring plaintiff took his valuable diamond ring from his finger and placed same in his trousers pocket, in which he also had $220 in money in bills. As he was somewhat disabled by lameness and had therefore taken a whole section, he caused the porter to hang up his trousers, with these valuables in the pockets, on a hook next to the aisle within the curtain of his section and against the partition between his berth and the adjoining one. When he secured his trousers in the morning while dressing, he discovered that his ring and money were gone.
It appears that the trousers, where they hung through the night, could have been reached by the occupant of the adjoining berth, and the pockets could have been rifled without being seen from the aisle, and for that reason the place selected *36was an unusual or dangerous place for the deposit of plaintiff’s money and diamond ring, and plaintiff had reason to know that it could not be as effectually guarded there as in some other place he might have selected in his berth.
Plaintiff claims that the trial court erred in refusing to give the following special charge requested by him, to-wit:
‘T charge you that defendant was bound to use ordinary care to prevent the theft of plaintiff’s money and ring while he was asleep, if plaintiff placed it anywhere in his berth, and plaintiff can not be held guilty of negligence contributing to the loss of his property by placing his money and ring in one place rather than in another in the berth.”
This charge, if given, would have removed all possibility of plaintiff’s being guilty of contributory-negligence so long as he placed his money and valuables any place withip the limits of the berth he occupied, regardless of how or where they might have been placed or how accessible they might have been to others in the car. It would seem to relieve plaintiff from all duty of exercising ordinary care regarding the safety of his own property. The law of this state does not recognize so lax a rule as to the duty of a passenger.
The law in Ohio requires such a passenger to take ordinary care for the safety and protection of his property, and while the sleeping car company is held to a high degree of care in the protection of plaintiff’s property, it does not become an insurer, nor does its duty relieve the passenger from taking ordinary care for the preservation, of his property. The question whether the company was negligent is for the jury.
Mr. Louis B. Sawyer and Mr. Wm. A. R'oudebush, for plaintiff in error.
Mr. Mortimer Matthews, for defendant in error.
The charge of the court below, submitting the question of defendant’s negligence to the jury under the circumstances of the case, correctly states the law, and the verdict of the jury is sustained by the evidence. The judgment is therefore affirmed.

Judgment affirmed.